Exhibit 1 DIRECTORS AND EXECUTIVE OFFICERS OF PEP VI INTERNATIONAL LTD. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of PEP VI International Ltd. are set forth below. Name Employer & Business Address Occupation/Position Citizenship Jonathan M. Nelson Providence Equity Partners L.L.C. 50 Kennedy Plaza Providence, Rhode Island 02903 Chief Executive Officer of Providence Equity Partners L.L.C. and director of certain of its affiliated portfolio entities, including advisor to the private investment funds it has organized. United States Glenn M. Creamer Providence Equity Partners L.L.C. 50 Kennedy Plaza Providence, Rhode Island 02903 Senior Managing Director of Providence Equity Partners L.L.C. and director of certain of its affiliated portfolio entities, including advisor to the private investment funds it has organized. United States Paul J. Salem Providence Equity Partners L.L.C. 50 Kennedy Plaza Providence, Rhode Island 02903 Senior Managing Director of Providence Equity Partners L.L.C. and director of certain of its affiliated portfolio entities, including advisor to the private investment funds it has organized. United States Robert S. Hull Providence Equity Partners L.L.C. 50 Kennedy Plaza Providence, Rhode Island 02903 Chief Financial Officer and Treasurer of Providence Equity Partners L.L.C. and director of certain of its affiliated portfolio entities, including advisor to the private investment funds it has organized. United States DIRECTORS AND EXECUTIVE OFFICERS OF PROVIDENCE EQUITY PARTNERS VI INTERNATIONAL L.P. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of Providence Equity Partners VI International L.P. are set forth below. Name Employer & Business Address Occupation/Position Citizenship N/A – Please see information under PEP VI International Ltd. above. DIRECTORS AND EXECUTIVE OFFICERS OF PROVIDENCE EQUITY PARTNERS GP VI INTERNATIONAL L.P. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of Providence Equity Partners GP VI International L.P. are set forth below. Name Employer & Business Address Occupation/Position Citizenship N/A – Please see information under PEP VI International Ltd. above. 2 DIRECTORS AND EXECUTIVE OFFICERS OF EGS DUTCHCO B.V. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of EGS Dutchco B.V. are set forth below. Name Employer & Business Address Occupation/Position Citizenship George Cobleigh Providence Equity Partners L.L.C. 50 Kennedy Plaza Providence, Rhode Island 02903 Director of EGS Dutchco B.V.; Manager of EGS Luxco S.àr.l.; Director of Providence Equity Partners L.L.C. United States Sinisa Krnic Providence Equity LLP 28 St. George Street London, England, W1S 2FA Director of EGS Dutchco B.V.; Manager of EGS Luxco S.àr.l.; Director of Providence Equity Partners LLP United Kingdom Dirk Stolp ATC Corporate Services (Netherlands) B.V., Fred Roeskestraat 123, 1msterdam, The Netherlands Director of EGS Dutchco B.V.; ATC Corporate Services (Netherlands) B.V.; director of various entities as a result of his employment with ATC Corporate Services (Netherlands) B.V. Netherlands Edwin Martinus Paul Rijbroek ATC Corporate Services (Netherlands) B.V., Fred. Roeskestraat 123, 1msterdam, The Netherlands Director of EGS Dutchco B.V.; ATC Corporate Services (Netherlands) B.V.; director of various entities as a result of his employment with ATC Corporate Services (Netherlands) B.V. Netherlands 3 DIRECTORS AND EXECUTIVE OFFICERS OF EGS LUXCO S.À.R.L The name, business address, title, present principal occupation or employment of each of the directors and executive officers of EGS Luxco S.à.r.l. are set forth below. Name Employer & Business Address Occupation/Position Citizenship George Cobleigh Please see information under EGS Dutchco B.V. above. United States Sinisa Krnic Please see information under EGS Dutchco B.V. above. Michael Kidd 31 Grand Rue, L-1661 Luxembourg Director of EGS Luxco; holds a number of other independent director positions; Luxembourg Claude Larbiére Gefco SA 6, rue N. Wester L-5836 Alzingen, Luxembourg Manager and Finance Director of EGS Luxco S.àr.l.; Managing Director of Gefco SA; Director of various entities as a result of his employment with Gefco SA Luxembourg 4 DIRECTORS AND EXECUTIVE OFFICERS OF AYALA CORPORATION The name, business address, title, present principal occupation or employment of each of the directors and executive officers of Ayala Corporation are set forth below. Name Employer & Business Address Occupation/Position Citizenship Jaime Augusto Zobel de Ayala Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Director, Chairman and CEO of Ayala Corporation Filipino Fernando Zobel de Ayala Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Director, Vice Chairman, President and COO of Ayala Corporation Filipino Antonio Jose U. Periquet Senator Gil J. Puyat Avenue cor. Makati Avenue, Makati City, Philippines Independent Director of Ayala Corporation; Director of Development Bank of the Philippines Filipino Delfin L. Lazaro Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Director of Ayala Corporation Filipino Xavier P. Loinaz c/o Bank of the Philippine Islands 19/F BPI Head Office Ayala Avenue corner Paseo de Roxas, Makati City, Philippines 1226 Independent Director of Ayala Corporation Filipino Ramon R. Del Rosario, Jr. PHINMA Plaza, 39 Plaza Drive, Rockwell Center, Makati City 1200, Philippines Independent Director of Ayala Corporation; President and CEO of Philippine Investment Management (PHINMA), Inc. Filipino 5 Name Employer & Business Address Occupation/Position Citizenship Nobuya Ichiki 14F L.V. Locsin Building, 6752 Ayala Avenue cor. Makati Avenue, Makati City, Philippines Director of Ayala Corporation; General Manager of Mitsubishi Corporation-Manila Branch Japanese Rufino Luis T. Manotok c/o Honda Cars Alabang, Alabang Zapote Road, corner Investment Drive, Ayala Alabang, 1770 Muntinlupa City, Philippines Senior Managing Director; Chairman and CEO of Ayala Automotive Holdings Corp. Filipino Ramon G. Opulencia Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Treasurer of Ayala Corporation Filipino Gerardo C. Ablaza, Jr. c/o Manila Water Company, Inc. 489 Katipunan Road, Balara, 1105 Quezon City, Philippines Senior Managing Director of Ayala Corporation; President and CEO of Manila Water Company, Inc. Filipino Victoria P. Garchitorena 32/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director of Ayala Corporation; President of Ayala Foundation, Inc. Filipino Antonino T. Aquino c/o Ayala Land, Inc. 31/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Senior Managing Director of Ayala Corporation; President and CEO of Ayala Land, Inc. Filipino 6 Name Employer & Business Address Occupation/Position Citizenship Arthur R. Tan c/o Integrated Microelectronics, Inc. North Science Avenue, Special Export Processing Zone, Laguna Technopark, Biñan, Laguna 4024 Philippines Senior Managing Director of Ayala Corporation; President and CEO of Integrated Microelectronics, Inc. Filipino Rufino F. Melo III Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Controller of Ayala Corporation Filipino Delfin C. Gonzalez, Jr. Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Chief Finance Officer of Ayala Corporation Filipino Ginaflor C. Oris Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Head of Corporate Finance and Asset Management of Ayala Corporation Filipino Alfredo I. Ayala c/o LiveIt Investments Ltd. 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director of Ayala Corporation; President and CEO of LiveIt Investments Ltd. Filipino John Eric T. Francia Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Head of Strategic Planning of Ayala Corporation Filipino 7 Name Employer & Business Address Occupation/Position Citizenship Solomon M. Hermosura Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director, Corporate Secretary, General Counsel and Compliance Officer of Ayala Corporation Filipino John Philip S. Orbeta Ayala Corporation 34/F Tower One & Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Managing Director and Head of Corporate Resources of Ayala Corporation Filipino 8 DIRECTORS AND EXECUTIVE OFFICERS OF AZALEA INTERNATIONAL VENTURE PARTNERS LTD. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of Azalea International Venture Partners Ltd. are set forth below. Name Employer & Business Address Occupation/Position* Citizenship Delfin L. Lazaro Please see information under Ayala Corporation above. Director and Chairman of Azalea International Venture Partners Ltd. Filipino Delfin C. Gonzalez, Jr. Director of Azalea International Venture Partners Ltd Filipino Gerardo C. Ablaza, Jr. Director of Azalea International Venture Partners Ltd. Filipino Ginaflor C. Oris Director of Azalea International Venture Partners Ltd. Filipino * In addition to positions stated in the table for Ayala Corporation 9 DIRECTORS AND EXECUTIVE OFFICERS OF LIVEIT INVESTMENTS LIMITED The name, business address, title, present principal occupation or employment of each of the directors and executive officers of Livelt Investments Limited are set forth below. Name Employer & Business Address Occupation/Position* Citizenship Jaime Augusto Zobel de Ayala Please see information under Ayala Corporation above. Director and Chairman of LiveIt Investments Limited Filipino Fernando Zobel de Ayala Director and Vice Chairman of LiveIt Investments Limited Filipino Delfin L. Lazaro Director of LiveIt Investments Limited Filipino Alfredo I. Ayala Director, President and CEO of LiveIt Investments Limited Filipino Gerardo C. Ablaza, Jr. Director of LiveIt Investments Limited Filipino Delfin C. Gonzalez, Jr. Director of LiveIt Investments Limited Filipino John Eric T. Francia Director of LiveIt Investments Limited Filipino Peter D. Maquera 32/F Tower One Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Director and Deputy CEO of LiveIt Investments Limited Filipino Fatima P. Agbayani 32/F Tower One Exchange Plaza, Ayala Avenue, Makati City, Philippines 1226 Treasurer and CFO of LiveIt Investments Limited Filipino * In addition to positions stated in the table for Ayala Corporation 10 DIRECTORS AND EXECUTIVE OFFICERS OF NEWBRIDGE INTERNATIONAL INVESTMENT LTD. The name, business address, title, present principal occupation or employment of each of the directors and executive officers of NewBridge International Investment Ltd. are set forth below. Name Employer & Business Address Occupation/Position* Citizenship Alfredo I. Ayala Please see information under Ayala Corporation above. Director of NewBridge International Investment Ltd. Filipino Delfin C. Gonzalez, Jr Director of NewBridge International Investment Ltd. Filipino Solomon M. Hermosura Director and Secretary of NewBridge International Investment Ltd. Filipino * In addition to positions stated in the table for Ayala Corporation 11
